Kinne, J.
(dissenting). — I concur in the opinion of the majority of the court,- except as to the holding that the indictment was not void, and that the defendant has waived his right to object thereto. As to these conclusions I dissent. I am not unmindful that it is the policy of our law, ás is evidenced by statute and the decisions of this court, to require that mere irregularities and informalities touching the manner of impaneling the grand jury and the like must be taken advantage of before pleading to the indictment. I can not agree, however, that the original organization of a grand jury, composed of a less number of persons than the constitution and laws require, is such an irregularity as is contemplated, or as may be waived by any act of the defendant. It is conceded that in this case the grand jury which found the indictment was composed, when it was impaneled, of but five persons, whereas in the county of Taylor it required seven persons to constitute a legal grand jury. It will be observed that this is not a case where the grand jury was, in the first instance, made up of the legal number, and afterwards reduced by challenge or otherwise. A grand jury originally composed of a less number of persons than is provided by the constitution and laws is in fact not a grand jury at all. Such a body possesses no more power than any other five men who should assume to act as a grand jury. Nor can it be said that the fact that they are *417impaneled by the lawfully constituted authorities will validate their illegal organization. The jurisdiction of the trial court is obtained only by virtue of an indictment found and returned by a grand jury. If, then, there is a fatal defect in the organization of the body which must find the indictment, it renders void all subsequent proceedings. It is not a mere irregularity which can be cured or waived, but an essential matter which avoids an indictment found by the body thus illegally constituted.
This question has never been decided in this state. It is an important one. If the doctrine of the majority opinion is to prevail, what is to prevent the finding of an indictment, under color of law, by any body of men greater or less than is provided for by our constitution and laws, and the trial of a defendant thereon in case he fails to make timely objection thereto? Thus may the absolute guaranty of the constitution and the protection which the law affords to the citizen charged with crime be abrogated and annulled because of a failure of the defendant to insist upon his legal rights. Such a doctrine carries the law of waiver, as applied to persons on trial for a crime, to an unwarranted extent. The statutes of Florida require that fifteen persons shall be drawn to serve as grand jurors. In Gladden v. State, 12 Fla. 566, it appeared that only fourteen persons were thus drawn. No error was assigned by the plaintiff. The court said: “From a careful inspection of the first page of the record we find only fourteen persons were drawn to serve as grand jurors during the term at which the indictment was found. The statute regulating the organization of grand juries can not, by any known rule of construction, be held to authorize this; and, while no such error is assigned by the plaintiff, yet it is apparent upon the record, and, this being a capital crime, the court can not pass it by without notice. No man should be tried for a capital crime upon an indict*418ment of this character.” It was held that there must be fifteen grand jurors on the panel as originally drawn, and that the error vitiated all the subsequent proceedings in the case. In Brannigan v. People, 3 Utah, 489, 24 Pac. Rep. 767, it was held that, where a grand jury of seventeen men was impaneled, and the statute required that the grand jury should consist of “twenty-four eligible men to serve as grand jurors,” and that “said twenty-four men shall constitute a grand jury,” an indictment returned by a grand jury organized with seventeen members was void. It was also held that it was not too late after the verdict to look into the record, when the indictment by which the prisoner was charged was found by an unlawful grand jury. In Finley v. State, 61 Ala. 201, 205, it is said: “But if its records affirmatively disclose that a body of men has been organized as a grand jury, in violation of the statutes which prescribe the mode of organizing such a jury, clothed with- the powers of making presentments which operate as criminal accusations against the citizen, all the acts of that body must be pronounced void; no solicitation or laches on the part of the accused can cure the illegality. It. would be ground of motion in .arrest of judgment, and, if no such motion is made, of assignment of error in an appellate tribunal; and, if not assigned, it is of that class of errors this court must notice in obedience to the statute, and ‘render such judgment on the record as the law demands.’ ” As the indictment proceeded from and was the act of a body of men organized as a grand jury in violation of law, the judgment of conviction was reversed. In Lott v. State, 18 Tex. App. 627, an indictment for burglary found by a grand jury composed of thirteen, instead of twelve, persons was held by the lower court not such an error as could be taken advantage of by a motion in arrest of judgment. The court of appeals, while holding that the ground of the motion was one not provided *419by the statute, said: “This exclusion of other grounds could not, however, extend to the extent of depriving the defendant of a constitutional right, nor to the extent of conferring jurisdiction inhibited by the constitution. * * * If he is tried in a court having no jurisdiction, he may interpose this objection to the proceeding at any stage thereof, and in any form. * * * Our conclusion is that the matter presented by the motion in arrest of judgment is, fundamental, and reaches to the very foundation of the prosecution. It shows that the court in which this trial and ¡conviction were had was without any jurisdiction of the case. * * * Such being the case, it matters not in what manner, or at what stage of the proceedings, this want of jurisdiction is presented. If presented for the first time on this appeal, it would be held fatal to the conviction; or, if it affirmatively appeared from the record that the defendant had been convicted of a felony without being indicted therefor by a grand jury, we would set aside the conviction and dismiss the prosecution for want of jurisdiction in the trial court, although the defendant had not, in any manner, made the objection.”
It is not profitable to pursue this inquiry further. The importance of the question presented seemed to justify, on my part, a brief statement of the grounds of my dissent. I am of the opinion that the failure to impanel a legal grand jury was an error fatal to the jurisdiction of the trial court, and that it was an error of a grave character, and as to a matter absolutely essential to jurisdiction, and hence could not be waived by any act, or failure to act, on the part of the defendant. In as much as the jurisdiction of the trial'court can only be based upon an indictment found by a grand jury legally organized, and as the indictment in this case was not found by such a body, no conviction can be based thereon; and the question of the court’s jurisdiction in such a case can be raised at any time, and in any man*420ner; and when such want of jurisdiction appears, no matter how, it is fatal. For the reasons given, the judgment below should be reversed.